  Case 18-20421        Doc 44     Filed 04/19/19 Entered 04/19/19 13:40:51           Desc Main
                                    Document     Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


In re:
                                                  Chapter 13
Charles L. Taylor                                 Case No. 18-20421
& Beverly A. Taylor,

                           Debtors



              ORDER GRANTING IN PART FIRST INTERIM APPLICATION
         OF MOLLEUR LAW OFFICE FOR COMPENSATION OF LEGAL SERVICES

         Molleur Law Office filed the First Fee Application dated March 21, 2019 [Dkt. No. 35]

(the “Fee Application”). Notice of the hearing to consider the Fee Application was provided in

accordance with the applicable provisions of the United States Bankruptcy Code, the Federal

Rules of Bankruptcy Procedure, and this Court’s Local Rules. In the absence of timely

objections or other responses to the Fee Application, the Court has reviewed the Fee Application

and the docket in this case.

         The Fee Application is granted in part on the terms set forth in this order. Molleur Law

Office is awarded $7,455.00 as reasonable compensation for actual, necessary services rendered

between January 30, 2018 and March 21, 2019, and $352.40 as reimbursement for actual,

necessary expenses, for a total award of $7,807.40. This award is made under 11 U.S.C. §

330(a)(4)(B) and, to the extent applicable, 11 U.S.C. § 329.

         By making this award, the Court disallows the firm’s request for an additional $700.00 in

fees. The Court will not award compensation for services that were not performed within a

reasonable amount of time commensurate with the complexity of the task addressed. For

example, the billing detail shows that “EVI” billed 0.20 hours on June 11, 2018 for preparation

of the firm’s 2016(b) statement and then billed another 0.20 hours on July 20, 2018 for the
  Case 18-20421           Doc 44   Filed 04/19/19 Entered 04/19/19 13:40:51           Desc Main
                                     Document     Page 2 of 3


completion of that statement. The statement is a form that cannot have reasonably taken 0.40

hours to prepare and complete. See also (entries on July 27, 2018 regarding preparation and

completion of the tax and DSO certifications). The reduction is also intended to deny

compensation for clerical tasks that should not be billed at professional or paraprofessional rates.

See, e.g., (entry on July 27, 2018 for docketing and preparation of welcome letter to clients);

(entries on August 30 and 31, 2018 for reviewing and providing documents to trustee). Finally,

the reduction is intended to disallow compensation for tasks that were neither necessary to the

administration of the case nor beneficial at the time such services were rendered. For example,

“EVI” appears to have maintained a practice of reviewing each proof of claim filed in the case

on or about the date of filing, only to have her review followed up later by another paralegal and

an attorney in preparation of the Motion to Allow and Disallow Claims. Although it may have

been reasonable for someone at the firm to open the claims on the register as they were filed, the

Court is not convinced that it was reasonable for the firm to bill paraprofessional rates at

minimum 0.10-hour increments for an initial proof of claim review that was bound to be repeated

later. As the Court has observed in other cases, it is not appropriate for counsel to seek

compensation for tasks that only take a few seconds to complete and that do not involve any

legal judgment or skill. See, e.g., In re Straka, No. 14-10611, 2018 WL 3816896, at *2 (Bankr.

D. Me. Aug. 9, 2018). In sum, the reduction from the fees requested brings the total fees allowed

in this case to date in line with a reasonable amount in light of the complexity of the issues and

the nature of the case.

       If Molleur Law Office files a notice on the docket by 5:00 p.m. on April 24, 2019

requesting an opportunity to respond to the concerns articulated in this order at the hearing

scheduled for April 25, 2019, then this order will not become effective, and the hearing will go




                                                -2-
  Case 18-20421       Doc 44     Filed 04/19/19 Entered 04/19/19 13:40:51           Desc Main
                                   Document     Page 3 of 3


forward. If Molleur Law Office does not file such a notice by such time, this order will take

effect on April 25, 2019, and the Court will cancel the hearing.



Dated: April 19, 2019
                                             Michael A. Fagone
                                             United States Bankruptcy Judge
                                             District of Maine




                                               -3-
